Title: To George Washington from Colonel Joseph Ellis, 8 February 1778
From: Ellis, Joseph
To: Washington, George



Sir
Haddonfield [N.J.] Feby 8th 1778

It gives me the highest Satisfaction to find by yours of the 18th of Januy that my Appointment to the command of a Brigade is agreable to you, and am much oblig’d to Genl Green for the charecter he has been pleas’d to give of me—Nothing in my power shall be wanting to Excite a proper spirit among the people, and shall to the Utmost of my Ability give the most effectual Opposition to any parties of the enemy who may attempt to ravage our Coast. Our State having Supplyd the Troops when at Fort Mercer with some Amunition, with what has been

Expended among ourselves, has left us but a very small Quantity at this Quarter—I am therefore under the Necessity of Troubleing you for a Supply. Agreable to your directions I have Sent Lieut. Brown with a two Horse Waggon which I suppose may bring about Ten thousand Musket Cartriges. I have reason to Judge we may have Occasion for them pretty Soon as I am inform’d the enemy Intend to us a Visit. The Militia dont turn out so well as I could wish—It is impossible to Ascertain the Exact Number of our Men as their time of Service being so short the Numbers are continually Varying, but it Seldom or Never Exceeds 500. The Coast is Very Extensive; and I fear it will not be in our power to Guard every part effectually. Considerable Quantitys of Provision are carried to Philada which it is Not in our power totally to prevent; Altho we have taken a Considerable Number of Prisoners in that way, the Coast is so Extensive that many Escape. You may rest Assured that I shall Exert the Utmost of my power to prevent things of that Nature. I am with the greates[t] respect Sir Your Most obedt Servt

Jos. Ellis

